92 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Norma E. LOHSE, Appellant,v.WAL-MART STORES, INC., CO., a Delaware corporation, Appellee.
No. 95-3790.
United States Court of Appeals,Eighth Circuit.
Submitted July 5, 1996.Filed July 30, 1996.

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Norma E. Lohse appeals from the judgment of the district court1 entered upon a jury verdict for defendant, Wal-Mart Stores, Inc., in Lohse's negligence action.  Because Lohse has not provided a transcript, we cannot review the issues she raises on appeal.  See Fed.  R.App. P. 10(b)(2);   Schmid v. United Bhd. of Carpenters & Joiners, 827 F.2d 384, 386 (8th Cir.1987) (per curiam), cert. denied, 484 U.S. 1071 (1988).


2
Accordingly, the judgment of the district court is affirmed.  We deny Lohse's and Wal-Mart's motions on appeal.



1
 The Honorable William G. Cambridge, Chief Judge, United States District Court for the District of Nebraska